(Por la Corte, a propuesta
del Juez Asociado Sr. Todd, Jr.)
PoR cuanto, el demandante apelado radicó una moción solicitando la desestimación de este recurso alegando que el mismo es frívolo;
Por cuanto, oídas las partes en audiencia celebrada el día 6 del corriente mes, el demandado apelante se opuso a dicha moción y llamó la atención del Tribunal hacia los errores de derecho que se-ñala en su alegato como cometidos por la corte inferior;
*947Por cuanto, examinados los autos del caso y tomando en con-sideración la naturaleza de la acción ejercitada, no aparece que el recurso sea claramente frívolo,
PoR tanto, no lia lugar a la desestimación solicitada.
El Juez Asociado Sr. Travieso no intervino.